Name: Commission Regulation (EC) No 2210/2002 of 12 December 2002 amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32002R2210Commission Regulation (EC) No 2210/2002 of 12 December 2002 amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty Official Journal L 337 , 13/12/2002 P. 0026 - 0027Commission Regulation (EC) No 2210/2002of 12 December 2002amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the markets in the milk and milk products sector(1), as last amended by Regulation (EC) No 509/2002(2), and in particular Article 31(3) thereof,Whereas:(1) The rates of the refunds applicable from 1 December 2002 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 2135/2002(3), as amended by Regulation (EC) No 2171/2002(4).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 2135/2002 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 2135/2002 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 13 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 325, 30.11.2002, p. 26.(4) OJ L 330, 6.12.2002, p. 21.ANNEXto the Commission Regulation of 12 December 2002 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty>TABLE>